CRANSHIRE CAPITAL, L.P. c/o Cranshire Capital Advisors, LLC 3100 Dundee Road, Suite 703 Northbrook, IL 60062 October 28, 2012 Stephen M. Hosmer Royale Energy, Inc. 7676 Hazard Center Drive, Suite 1500 San Diego, California 92108 Re:Waiver Dear Stephen: Reference is hereby made to that certain (i) waiver letter, dated August 4, 2009 (the “Waiver Letter”), delivered by Cranshire Capital, L.P. (“Cranshire”) to Royale Energy, Inc. (the “Company”) and (ii) Securities Purchase Agreement, dated as of October 28, 2012 (the “Purchase Agreement”), by and among the Company and each of the Buyers (as defined below). In connection with the issuance of the Notes (as defined in the Purchase Agreement) and Warrants (as defined in the Purchase Agreement) to Cranshire Capital Master Fund, Ltd. and Pyramid Trading, L.P. (collectively, the “Buyers”) under the Purchase Agreement, Cranshire hereby waives the automatic upward adjustment that would occur pursuant to Section 2(c) of the Warrant (as defined in the Waiver Letter) and the terms of the Waiver Letter solely as a result of such issuance of such Notes and Warrants to the Buyers. [signature page follows] Please confirm your understanding of the foregoing and that the above waiver and related terms and conditions thereof are acceptable to the Company by signing below and returning a copy of this letter to Cranshire. Sincerely, CRANSHIRE CAPITAL, L.P. By:Cranshire Capital Advisors, LLC Its:Investment Manager By: Its: Confirmed and the above waiver and related terms and conditions thereof are acceptable to the Company this 28th day of October 2012: ROYALE ENERGY, INC. By: Its:
